                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF MINNESOTA


                                                       )
Jessica Ehlers,                                        )         Civil No. 18-CV-02794 (PJS/TNL)
                                                       )
                                   Plaintiff,          )
                                                       )         PROTECTIVE ORDER
        v.                                             )
                                                       )
University of Minnesota,                               )
                                                       )
                                   Defendant.          )
                                                       )
________________________________                       )


        This matter is before the Court on the parties’ Stipulation for Protective Order.

(ECF No. 13). Based on the stipulation of the parties, and all the files, records, and

proceedings herein, IT IS HEREBY ORDERED that pursuant to Fed. R. Civ. P. 26(c),

confidential information shall be disclosed in the designated ways:

1.      As used in the Protective Order, these terms have the following meanings:

        “Attorneys” means counsel of record;

        “Confidential” and “Confidential – Attorneys’ Eyes Only” 1 documents are

documents designated pursuant to paragraph 2;

        “Documents” are all materials within the scope of Fed. R. Civ. P. 34;

        “Outside Vendors” means messenger, copy, coding, and other clerical-services

vendors not employed by a party or its Attorneys; and



1
 The term “Confidential” throughout this agreement also refers to any material designated “Confidential –
Attorneys’ Eyes Only”.


                                                  Page 1 of 9
       “Written Assurance” means an executed document in the form attached as Exhibit

A.

2.     A Party may designate a document “Confidential”, to protect information within

the scope of Fed. R. Civ. P. 26(c). All records, data, and correspondence relating to or

involving Plaintiff’s medical conditions and treatment shall be deemed confidential

regardless of how, when, or by whom produced and whether or not presently marked as

confidential.

3.     All Confidential documents, along with the information contained in the

documents, shall be used solely for the purpose of this action, and no person receiving

such documents shall, directly or indirectly, use, transfer, disclose, or communicate in

any way the documents or their contents to any person other than those specified in

paragraph. Any other use is prohibited.

4.     Access to any Confidential document shall be limited to:

       (a)      the Court and its staff;

       (b)      Attorneys, their law firms, and their Outside Vendors;

       (c)      persons shown on the face of the document to have authored or received it;

       (d)      court reporters retained to transcribe testimony;

       (e)      the parties; and

       (f)      outside independent persons (i.e., persons not currently or formerly

employed by, consulting with, or otherwise associated with any party) who are retained

by a party or its Attorneys to provide assistance as mock jurors or focus group members




                                           Page 2 of 9
or the like, or to furnish technical or expert services, and/or to give testimony in this

action.

5.        Third parties producing documents in the course of this action may also designate

documents as “Confidential”, subject to the same protections and constraints as the

parties to the action. A copy of the Protective Order shall be served along with any

subpoena served in connection with this action. All documents not initially designated as

confidential produced by such third parties shall be treated as “Confidential” for a period

of 14 days from the date of their production, and during that period any party may

designate such documents as “Confidential” pursuant to the terms of the Protective

Order.

6.        Each person appropriately designated pursuant to paragraphs 4(f) to receive

Confidential information shall execute a “Written Assurance” in the form attached as

Exhibit A. Opposing counsel shall be notified at least 14 days prior to disclosure to any

such person who is known to be an employee or agent of, or consultant to, any competitor

of the party whose designated documents are sought to be disclosed. Such notice shall

provide a reasonable description of the outside independent person to whom disclosure is

sought sufficient to permit objection to be made. If a party objects in writing to such

disclosure within 14 days after receipt of notice, no disclosure shall be made until the

party seeking disclosure obtains the prior approval of the Court or the objecting party.

7.        All depositions or portions of depositions taken in this action that contain

confidential information may be designated “Confidential” and thereby obtain the

protections accorded other “Confidential” documents. Confidentiality designations for


                                          Page 3 of 9
depositions shall be made either on the record or by written notice to the other party

within 14 days of receipt of the transcript. Unless otherwise agreed, depositions shall be

treated as “Confidential” during the 14-day period following receipt of the transcript.

The deposition of any witness (or any portion of such deposition) that encompasses

Confidential information shall be taken only in the presence of persons who are qualified

to have access to such information.

8.       Any party who inadvertently fails to identify documents as “Confidential” shall,

promptly upon discovery of its oversight, provide written notice of the error and

substitute appropriately-designated documents. Any party receiving such improperly-

designated documents shall retrieve such documents from persons not entitled to receive

those documents and, upon receipt of the substitute documents, shall return or destroy the

improperly-designated documents.

9.       If a party files a document containing Confidential information with the Court, it

shall do so in compliance with the Electronic Case Filing Procedures for the District of

Minnesota. Prior to disclosure at trial or a hearing of materials or information designated

“Confidential”, the parties may seek further protections against public disclosure from the

Court.

10.      In connection with any motion filed with this Court, only those portions of a

party’s submission meeting the requirements for protection from public filing (e.g.,

protected by attorney-client privilege or work product doctrine, meets the standards

articulated by Fed. R. Civ. P. 26(c)(1)(G), or prohibited from disclosure by a statute, rule

or regulation) shall be filed under seal. The mere fact that the filing party has designated


                                         Page 4 of 9
the material as confidential or produced it subject to a protective order is not, standing

alone, a sufficient basis for filing the material under seal. If a party intends to submit in

connection with a motion a document the party believes in good faith does not qualify for

filing under seal but which has been designated by another party as confidential or

otherwise protected, the party intending to file the document shall follow the procedures

set forth in this Order to challenge the designation of the document to the extent possible

before the party’s submission is due. The sealing of entire pleadings, memoranda of

law, exhibits, and the like is strongly discouraged. No document shall be filed under

seal unless such document or information therein is genuinely confidential and/or

there are compelling reasons to do so. Any party seeking to file a document under

seal shall specifically review each document and the information therein to limit

sealing only to the extent necessary. If a party files a document containing confidential

information with the Court, it shall do so in compliance with the Electronic Case Filing

Procedures for the District of Minnesota and Local Rule 5.6. Any joint motion made

pursuant to Local Rule 5.6 before United States Magistrate Judge Tony N. Leung

shall conform to Exhibit B attached hereto. Counsel shall provide the Court with

two courtesy copies of the unredacted documents with the redacted information

highlighted in yellow.

11.    Any submission filed with the court that is sealed and posted on the CM/ECF

system with a placeholder shall be sent electronically or hand-delivered to all parties and

to the chambers of Magistrate Judge Tony N. Leung on the same day the documents are

posted on the CM/ECF system.


                                         Page 5 of 9
12.    Any party may request a change in the designation of any information designated

“Confidential”. Any such document shall be treated as designated until the change is

completed. If the requested change in designation is not agreed to, the party seeking the

change may move the Court for appropriate relief, providing notice to any third party

whose designation of produced documents as “Confidential” in the action may be

affected. The party asserting that the material is Confidential shall have the burden of

proving that the information in question is within the scope of protection afforded by Fed.

R. Civ. P. 26(c).

13.    Within 60 days of the termination of this action, including any appeals, each party

shall either destroy or return to the opposing party all documents designated by the

opposing party as “Confidential”, and all copies of such documents, and shall destroy all

extracts and/or data taken from such documents. Each party shall provide a certification

as to such return or destruction within the 60-day period. However, Attorneys shall be

entitled to retain a set of all documents filed with the Court and all correspondence

generated in connection with the action.

14.    Any party may apply to the Court for a modification of the Protective Order, and

nothing in this Protective Order shall be construed to prevent a party from seeking such

further provisions enhancing or limiting confidentiality as may be appropriate.

15.    No action taken in accordance with the Protective Order shall be construed as a

waiver of any claim or defense in the action or of any position as to discoverability or

admissibility of evidence.




                                        Page 6 of 9
16.    The obligations imposed by the Protective Order shall survive the termination of

this action.

17.    Prior Orders. All prior consistent orders remain in full force and effect.

18.    Remedies. Failure to comply with any provision of this Order or any other

       prior consistent Order shall subject the non-complying party, non-

       complying counsel and/or the party such counsel represents to any and all

       appropriate remedies, sanctions and the like, including without limitation:

       assessment of costs, fines and attorneys’ fees and disbursements; waiver of

       rights to object; exclusion or limitation of witnesses, testimony, exhibits, and

       other evidence; striking of pleadings; complete or partial dismissal with

       prejudice; entry of partial default judgment; and/or any other relief that this

       Court may from time to time deem appropriate.


Dated: January 4, 2019                                 s/ Tony N. Leung
                                                Tony N. Leung
                                                United States Magistrate Judge
                                                District of Minnesota

                                                Ehlers v. University of Minnesota
                                                Case No. 18-cv-2794 (PJS/TNL)




                                       Page 7 of 9
                                    EXHIBIT A
                                WRITTEN ASSURANCE


_________________________________________ declares that:

       I reside at __________________________________________________________
in the City of __________________, County of ______________, State of ___________.
My telephone number is _____________.

         I am currently employed by ___________________________________, located at
_____________________________________________________, and my current job
title is ____________________________________________________.

       I have read and I understand the terms of the Protective Order dated
________________, filed in Civil No. 18-CV-02794-PJS-TNL, pending in the United
States District Court for the District of Minnesota. I agree to comply with and be bound
by the provisions of the Protective Order. I understand that any violation of the
Protective Order may subject me to sanctions by the Court.

      I shall not divulge any documents, or copies of documents, designated
“Confidential” obtained pursuant to such Protective Order, or the contents of such
documents, to any person other than those specifically authorized by the Protective
Order. I shall not copy or use such documents except for the purposes of this action and
pursuant to the terms of the Protective Order.

       As soon as practical, but no later than 30 days after final termination of this action,
I shall return to the attorney from whom I have received them, any documents in my
possession designated “Confidential”, and all copies, excerpts, summaries, notes, digests,
abstracts, and indices relating to such documents.

        I submit myself to the jurisdiction of the United States District Court for the
District of Minnesota for the purpose of enforcing or otherwise providing relief relating
to the Protective Order.

Executed on _______________________                    ______________________________
                  (Date)                                          (Signature)



                                         Page 8 of 9
